PER CURIAM.
If the bond for the attachment had become insufficient by reason of the matters stated in the motion to dismiss the suit, it rested within the sound discretion of the circuit court to entertain the motion to dismiss, or to refuse it, putting the defendants to a plea in abatement, if they would avail themselves of the insufficiency of the bond. The exercise of the discretion cannot be controlled hv mandamus. 2 Brick. Dig., 241, §§ 21,22. If a plea in abatement had been resorted to, and the plea pronounced insufficient, the judgment of the court would be capable of revision on appeal. When full relief can be had by appeal, that remedy must be pursued. Mandamus lies only where there is a specific legal right, and there is no other specific legal remedy adequate to its enforcement. Ex parte S. & N. Ala. R. R. Co. 65 Ala. 599.
The application for mandamus must be overruled.